Citation Nr: 0516951	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-25 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1964 to December 1966 and from July 1971 to July 1974.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In May 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and that 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).  The record shows that the veteran received 
the Combat Infantryman Badge (CIB).  The CIB is indicative of 
participation in combat.  Thus, the veteran has a verified 
stressor.  The veteran has stated that his stressors were his 
participation in combat, including witnessing a helicopter 
explode and 35 people on it die, including a friend of his.  

The veteran was examined by VA in February 2002.  The 
examiner found that the veteran did not have PTSD and stated 
that there were no military stressors that could support a 
diagnosis of PTSD.  VA outpatient records show that in August 
2003 the veteran was experiencing increasing problems with 
PTSD, and PTSD was diagnosed.  The veteran was examined by VA 
in May 2004.  That examiner stated that at this point he 
believed that the veteran has been experiencing some 
depressed mood and that he did not believe that the veteran 
has significant problems with PTSD.  The Board notes that 
this is less than a definitive diagnosis regarding the 
veteran's psychiatric disability.  

At the veteran's hearing before the undersigned, the 
veteran's representative stated that he wanted the veteran 
re-examined to evaluate his psychiatric disability.  The 
veteran reported that the previous examination was less than 
adequate because he did not relate all of his feelings at 
that time.  An examination should be conducted to clarify the 
conflicting medical evidence as to the diagnosis of PTSD.  If 
a diagnosis of PTSD is made during the examination, an 
opinion must be obtained as to whether there is a link 
between that diagnosis and any verified stressor(s).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:



1.  A VA examination should be performed 
by a psychiatrist who has not previously 
examined the veteran in order to 
determine the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should state in the examination report 
that this has been accomplished.  All 
indicated tests are to be conducted. The 
RO is to inform the examiner that the 
stressor of exposure to combat has been 
verified and should be considered as a 
basis for a diagnosis of PTSD related to 
service.  

A complete rational of any opinion 
expressed should be included in the 
examination report.  The veteran must be 
informed of the potential consequences of 
his failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  

2.  The RO should then review the file 
and ensure that the above noted 
directives are carried out in full.  If 
any are not, including not providing 
adequate responses to the medical 
opinions requested, corrective action 
must be taken.  38 C.F.R. § 4.2 (2004); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  

4.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case, to include all 
pertinent law and regulations, and given 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




